143 Ga. App. 177 (1977)
237 S.E.2d 677
WILLIAMS
v.
THE STATE.
54133.
Court of Appeals of Georgia.
Submitted July 11, 1977.
Decided September 6, 1977.
Robert E. Lanyon, for appellant.
Walker P. Johnson, Jr., District Attorney, Charles H. Weston, Willis B. Sparks, III, Assistant District Attorneys, for appellee.
BANKE, Judge.
The appellant was convicted by jury of first degree forgery. He appeals the denial of his motion for new trial, contending that the verdict was not supported by the evidence.
The appellant admits cashing a forged check for $95 drawn on his former employer's account, but denies that he forged the drawer's signature or that he knew the signature was forged. The check in question was made payable to Robert Williams and was purportedly endorsed by Robert Williams. The appellant claimed that a friend, Johnnie Lee Frank, gave him the check already endorsed and asked him to cash it. However, the convenience store cashier who cashed the check testified that the appellant represented himself as being Robert Williams and that he endorsed the check in that name in her presence.
The jury was authorized to disbelieve the appellant's testimony and to accept the cashier's testimony that the appellant had forged the endorsement. See generally Johnson v. State, 69 Ga. App. 663 (26 SE2d 482) (1943). *178 The evidence amply supported the verdict, and it was not error to overrule the motion for new trial.
Judgment affirmed. Quillian, P. J., and Shulman, J., concur.